                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JESSE KRUMMEL, SR., o/b/o J.J.K.
                                                    PLAINTIFF

v.                                   5:19-cv-00230-SWW-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                   DEFENDANT


                                            ORDER

       The Court has received Proposed Findings and Recommendations (ARD@) submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

review of the RD, as well as a de novo review of the record, the Court approves and adopts the RD

as this Court’s findings in all respects. Accordingly, the Commissioner=s decision is affirmed,

and this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 5th day of February, 2020.


                                                /s/Susan Webber Wright
                                                UNITED STATES DISTRICT JUDGE
